


110 HR 5807 IH: Oil Shale Reserve Fund Revenue

U.S. House of Representatives
2008-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5807
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2008
			Mr. Salazar
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 10, United States Code, to provide for the
		  distribution of a share of certain mineral revenues, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Oil Shale Reserve Fund Revenue
			 Act.
		2.Disposition of
			 qualified oil shale reserve receiptsSection 7439 of title 10, United States
			 Code, is amended—
			(1)in subsection
			 (f)—
				(A)in paragraph
			 (1)—
					(i)by
			 striking (1) Notwithstanding and inserting the following:
						
							(1)In
				generalNotwithstanding
							;
				and
					(ii)by
			 striking specified in paragraph (2) and inserting
			 beginning on November 18, 1997, and ending on the date of enactment of
			 the Oil Shale Reserve Fund Revenue Act; and
					(B)by striking
			 paragraph (2) and inserting the following:
					
						(2)Mineral leasing
				ActBeginning on the date of enactment of the Oil Shale Reserve
				Fund Revenue Act, any amounts received by the United States from a lease under
				this section (including amounts in the form of sales, bonuses, royalties
				(including interest charges collected under the Federal Oil and Gas Royalty
				Management Act of 1982 (30 U.S.C. 1701 et seq.)), and rentals) shall be
				deposited in the Treasury of the United States, for use in accordance with
				section 35 of the Mineral Leasing Act (30 U.S.C.
				191).
						;
				and
				(2)by
			 striking subsection (g) and inserting the following:
				
					(g)Use of
				revenues
						(1)In
				generalOf the amounts deposited in the Treasury under subsection
				(f)(1)—
							(A)50 percent shall be
				transferred by the Secretary of the Treasury to the Secretary of the Interior,
				for use in accordance with paragraph (2); and
							(B)50 percent shall
				be distributed by the Secretary of the Treasury to Garfield, Rio Blanco,
				Moffat, and Mesa Counties in the State of Colorado, in accordance with
				paragraph (3).
							(2)Use of federal
				funds
							(A)In
				generalAmounts transferred under paragraph (1)(A) shall be used
				by the Secretary of the Interior for the costs of all environmental
				restoration, waste management, and environmental compliance activities incurred
				by the United States with respect to the remediation of the land transferred
				under subsection (a), including the former Anvil Points oil shale facility in
				the State of Colorado.
							(B)Deposit in
				treasuryOn completion of the remediation of the former Anvil
				Points oil shale facility, the Secretary of the Interior shall return any
				remaining amounts transferred under paragraph (1)(A) to the Treasury of the
				United States, for use in accordance with section 35 of the Mineral Leasing Act
				(30 U.S.C. 191).
							(3)Use of county
				funds
							(A)In
				generalOf the amounts to be distributed under paragraph (1)(B),
				the Secretary of the Treasury shall transfer—
								(i)40
				percent to Garfield County, Colorado;
								(ii)40
				percent to Rio Blanco County, Colorado;
								(iii)10 percent to
				Moffat County, Colorado; and
								(iv)10
				percent to Mesa County, Colorado.
								(B)Authorized
				UsesThe amounts provided to the counties under subparagraph (A)
				shall be used by the counties, or any cities or political subdivisions within
				the counties to which the funds are transferred by the counties, to mitigate
				the effects of oil and gas development activities within the affected counties,
				cities, or political subdivisions.
							(C)LimitationAmounts
				provided to the counties under subparagraph (A) shall not be considered for
				purpose of calculating payments for the counties under chapter 69 of title 31,
				United States
				Code.
							.
			
